Exhibit 10.2

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED

ACCOUNTS RECEIVABLE PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED ACCOUNTS RECEIVABLE PURCHASE
AGREEMENT (this “Amendment”) is dated as of November 7, 2006, and is by and
between SILICON VALLEY BANK (“Bank”) and AXESSTEL, INC., a Nevada corporation
(“Seller”) whose address is 6815 Flanders Drive, Suite 210, San Diego,
California 92121 and with a FAX number of 858-625-7110.

RECITALS

A. Bank and Seller have entered into that certain Second Amended and Restated
Accounts Receivable Purchase Agreement, dated as of August 7, 2006 (as amended,
modified, supplemented or restated, the “AR Purchase Agreement”).

B. Bank has extended credit to Seller pursuant to the terms of the AR Purchase
Agreement.

C. Seller has requested that Bank amend the AR Purchase Agreement in accordance
with the terms hereof.

D. Bank has agreed to so amend certain provisions of the AR Purchase Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the AR Purchase Agreement.

2. Amendments to AR Purchase Agreement.

2.1 Acceptance of Receivables. The last sentence of Section 2.2 of the AR
Purchase Agreement is hereby amended in its entirety and replaced with the
following:

“Notwithstanding the foregoing, in no event shall the aggregate amount of all
Purchased Receivables outstanding at any time exceed Ten Million Dollars
($10,000,000).”

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a



--------------------------------------------------------------------------------

consent to any amendment, waiver or modification of any other term or condition
of any Loan Document (as defined in the Loan Agreement), or (b) otherwise
prejudice any right or remedy which Bank may now have or may have in the future
under or in connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Seller hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Seller has the power and authority to execute and deliver this Amendment and
to perform its obligations under the AR Purchase Agreement, as amended by this
Amendment;

4.3 The organizational documents of Seller delivered to Bank on or about
August 1, 2006 remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Seller of this Amendment and the performance
by Seller of its obligations under the AR Purchase Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Seller of this Amendment and the performance
by Seller of its obligations under the AR Purchase Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Seller, (b) any contractual restriction with a Person binding on
Seller, (c) any order, judgment or decree of any court or other governmental or
public body or authority, or subdivision thereof, binding on Seller, or (d) the
organizational documents of Seller;

4.6 The execution and delivery by Seller of this Amendment and the performance
by Seller of its obligations under the AR Purchase Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Seller, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Seller and is the
binding obligation of Seller, enforceable against Seller in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights.

 

2



--------------------------------------------------------------------------------

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective October 30, 2006 upon
the satisfaction of the conditions set forth in Section 7.

7. Conditions. The effectiveness of this Amendment is conditioned upon:
(i) execution and delivery to Bank of a fully executed copy of that certain
First Amendment to Loan and Security Agreement, dated as even date herewith (the
“LSA Amendment”); (ii) receipt by Bank of the amendment fee set forth in
Section 7 of the LSA Amendment; (iii) execution and delivery to Bank of a fully
executed copy of that certain First Amendment to Letter of Credit Discounting
Agreement with Recourse, dated as even date herewith; and (iii) execution and
delivery to Bank of a fully executed copy of this Amendment.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

   

SELLER

SILICON VALLEY BANK     AXESSTEL, INC. By:   /s/ Robert C. Lake    

By:

  /s/ Patrick Gray Name:   Robert C. Lake     Name:   Patrick Gray Title:  
Relationship Manager     Title:   SVP, Finance

 

S-1

First Amendment to Second Amended and Restated Accounts Receivable Purchase
Agreement